Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	 Applicant's election of Group I, Clams 1-10 and 16-20 in Paper dated 09/15/22 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significant more for the following reasons.
	Regarding step 1, claim 1 is a method, so it falls within one of the four statutory categories.
Referring to claim 1, regarding step 2A prong 1, claim 1 is directed to an abstract idea. Claim 1 recites the limitations “determining an initial shifting specified to convert a fixed-point input value to a floating-point output value”, “determining an additional shifting specified to constrain a dynamic range during converting of the fixed-point input value to the floating-point output value” and “performing both the initial shifting and the additional shifting together to form a dynamic, range constrained, normalized floating-point output value.” 
Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the mind. There is nothing in the claim that precludes the steps from practically being performed in the mind, perhaps even with the use of a pen and paper. Therefore, the limitations falls within the “Mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Referring to claim 1, regarding step 2A prong 2, the judicial exception is not integrated into a practical application. The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim does not explicitly recite that the steps are performed by a [quantum] computer.  To the extent that the steps involve mathematical concepts that are so complex that they must, as a practical matter, be performed by a computer, the recitation of the complex math is no more than mere instructions to implement the mathematics on a computer or to merely use a computer as a tool to perform the mathematics. In fact, the specification at paragraph [0096] mention “[a] general-purpose processor…” is suitable for use with the invention.  Accordingly, the abstract idea is not integrated into a practical application. 
Regarding step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applying an exception using a general-purpose processor (paragraph [0095]) cannot provide an inventive concept. The claim is not patent eligible.
Regarding dependent claims 2-6, they do not add any feature or subject matter that would resolve the non-statutory deficiencies of the independent claim from which they depend. They are therefore rejected for essentially the same reasons as claim 1.

Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited reference is art of interest.

5.	The following is an examiner’s statement of reasons for allowance: the recorded references do NOT teach or suggest the method of constraining data represented in a deep neural network, comprising: 
determining an initial shifting specified to convert a fixed-point input value to a floating-point output value; and 
determining an additional shifting specified to constrain a dynamic range during converting of the fixed-point input value to the floating-point output value; and 
performing both the initial shifting and the additional shifting together to form a dynamic, range constrained, normalized floating-point output value
features as recited in independent claim 1.  Similar language is used in other independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tan V Mai/ 		Primary Examiner, Art Unit 2182